Opinion issued October 1, 2020




                                     In The
                             Court of Appeals
                                    For The
                         First District of Texas
                           ————————————
                             NO. 01-20-00435-CV
                           ———————————
                 DWD ENTREPRENEURS, LLC, Appellant
                                       V.
                RIGID GLOBAL BUILDINGS, LLC, Appellee


                   On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Case No. 2019-37069


                         MEMORANDUM OPINION

      Appellant, DWD Entrepreneurs, LLC, has neither paid the required fees nor

established indigence for purposes of costs. See TEX. R. CIV. P. 145; TEX. R. APP.

P. 5, 20.1; see also TEX. GOV’ T CODE ANN. §§ 51.207, 51.851(b), 59.941(a),

101.041; Order Regarding Fees Charged in the Supreme Court, in Civil Cases in the
Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc.

Docket No. 15-9158 (Tex. Aug. 28, 2015). On July 3, 2020, appellant was notified

that this appeal was subject to dismissal if appellate costs were not paid, or indigence

was established, by August 3, 2020. See TEX. R. APP. P. 42.3(b), (c). Appellant did

not adequately respond.

      Further, appellant has not paid or made arrangements to pay the fee for

preparing the clerk’s record. See TEX. R. APP. P. 37.3(b). On July 30, 2020,

appellant was notified that this appeal was subject to dismissal if it did not respond

by August 31, 2020. See TEX. R. APP. P. 42.3(b), (c). Appellant did not adequately

respond.

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c), 43.2(f). We

dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Keyes, Lloyd, and Landau.




                                           2